Citation Nr: 1631006	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  12-09 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the cervical spine with limitation of motion, exclusive of a period of a temporary total evaluation from March 26, 2014, to April 30, 2014.  

2.  Entitlement to an initial rating in excess of 30 percent for radiculopathy of the left upper extremity.

3.  Entitlement to a rating in excess of 10 percent prior to April 25, 2011, and in excess of 20 percent thereafter, for residuals of impingement syndrome of the left shoulder, status post arthroscopic resection, subacromial bursal and anterior acromioplasty.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from June 1977 to April 1984 and from May 3, 2000, to May 27, 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and June 2013 rating decisions of the VA Regional Office (RO) in Jackson, Mississippi.  

The rating for the Veteran's cervical spine disability previously included slight decreased sensation to left little finger.  In a June 2013 rating decision, the RO assigned a separate 30 percent rating for radiculopathy of the left upper extremity.  As the rating criteria for spine disabilities include separately rating associated neurologic abnormalities, the Board concludes that the 30 percent rating for the Veteran's left upper extremity radiculopathy is properly on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further development.  The Veteran was last provided VA examinations in February 2013.  In March 2014, he underwent surgery on his cervical spine.  As regards his cervical spine and left upper extremity radiculopathy associated with that disability, no examinations have been conducted since this surgery.  Therefore, the Board concludes that a remand is necessary to afford the Veteran new examinations.  

Additionally, the Board must reconsider this case in light of Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

The Board has reviewed the Veteran's most recent VA examination findings, from February 2013, and concludes that these findings do not meet the specifications of Correia.  The examinations contain range of motion testing for active motion, but not in passive motion, weight-bearing, and nonweight-bearing.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  A further examination is thus also necessary under 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Jackson VA Medical Center; the University of Mississippi Medical Center; and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran appropriate VA examinations to determine the severity of the service-connected cervical spine, left upper extremity, and left shoulder disabilities.  The Veteran's claims file, including a copy of this remand, must be made available to the examiners for review in connection with the examinations.  

The examiners are requested to report all pertinent manifestations and symptomatology of the service-connected cervical spine, left upper extremity, and left shoulder disabilities. 

A) For the Veteran's cervical spine and left upper extremity radiculopathy, the examiner should:

i) For the cervical spine, address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing, and nonweight-bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.

ii) Discuss any associated ankylosis (favorable or unfavorable) of the Veteran's cervical spine, any unfavorable ankylosis of his entire spine, as well as the frequency (in the past 12 months) of any incapacitating episodes.  See 38 C.F.R. § 4.71a, Note 1 following Diagnostic Code 5243 [an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician].  

iii) Discuss any adverse neurological abnormalities, including specifically the service-connected left upper extremity radiculopathy, that are the result of the Veteran's service-connected cervical spine disability.  The examiner should identify any nerve(s) affected and determine if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe" incomplete paralysis or complete paralysis.

B) For the Veteran's left shoulder, the examiner should:

i) Address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with range of motion measurements of the opposite undamaged joint.  The examination report must confirm that all such testing has been made and reflect those testing results.

ii) Discuss whether the Veteran has other symptomatology such as impairment of the humerus, clavicle, or scapula.  The examiner should also note the presence of any ankylosis.

A complete rationale should be given for all opinions and conclusions expressed.  

3.  Ensure that the examination reports comply with (answer the questions posed in) this remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, after completion of the above and any further development deemed necessary, readjudicate the Veteran's claims.  If any benefit remains denied, the Veteran and his representative must be provided a supplemental statement of the case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A.C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




